 FREMONT HOTEL, INC.115Fremont Hotel,Inc.'andRobert Piccardo, ItaloChelfi,et al., d/b/a Golden Gate, a Partnership'andInternational Association of Machinists andAerospaceWorkers (AFL-CIO),Petitioner, andLocal Joint Executive Board of Las Vegas of theHotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,Intervenor No. 1,and American Federation of Casino and GamingEmployees,IntervenorNo. 2. Cases 31-RC-575and 31-RC-578November 7, 1967DECISION AND DIRECTION OFELECTIONSBy CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on June 15, 1967, before JohnPrough, Hearing Officer of the National LaborRelations Board. Local Joint Executive Board ofLas Vegas of the Hotel and Restaurant Employeesand Bartenders International Union,2 AFL-CIO,and the American Federation of Casino and Gam-ingEmployees intervened. Thereafter, the Em-ployers, the Petitioner, and the Gaming Union (In-tervenor No. 2) filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenors are labor or-ganizations claiming to represent certain employeesof the Employers.3.Questions affecting commerce exist concern-ing the representation of certain employees of theEmployers within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The Petitioner seeks to set up separate unitsat the Golden Gate and the Fremont consisting ofallslotmachinemechanics, their apprentices,and/or helpers.3 The Employers and the GamingUnion deny the appropriateness of this unit andcontend that these employees should be consideredas members of casinowide units.The Employers are doing business as hotels,restaurants, and gaming casinos within the State ofNevada. In each of the Employers' casinos, thereare a large number of slot machines, 700 at the Fre-mont alone. The machines are served by the slotmachine mechanics. At the Fremont,' there are 10slotmachine mechanics working three shifts daily(10-6, 6-2, and 2-10) on the floor and one shift aday (8-4) in the shop. They are supervised by threefloormen and one slot machine manager. There isnormally a four-man crew in the repair shop,although one man usually helps out on the floorwhen the casino is busy.The floor shifts consists of two mechanics each.There is a repair shop in the basement wherepreventive maintenance, major overhaul, and majorrepair of over 700 slot machines is conducted. Thesupervisors, in hiring new slot machine mechanics,look for men with extensive mechanical and electri-cal background and ability. It usually takes 4 yearsto train a slot machine mechanic to full capacity.During these 4 years, the trainee works under thesupervision of more experienced mechanics andreceives a much lower wage than a qualifiedmechanic. Mechanics are paid on the same day asother casino employees, punch the same timeclock,use the dealer's room for their breaks, and are underthe ultimate control of the casino manager and pitbosses. At the Fremont, the mechanics wear brownsmocks which say "slot machine mechanics" on thebacks; at the Golden Gate, the mechanics weartheir own special blue smocks. There is undeniedtestimony that the slot machine mechanics do notinterchange jobs with any of the other employees.The record also indicates that the repair of the slotmachines is the sole responsibility of the slotmachine mechanics.Contentions and DiscussionThe Gaming Union contends that a contract-barsituation exists at the Golden Gate because the slotmachine mechanics are included in the unit coveredby its collective-bargaining agreement.5 However,each of the other classifications6 of employeesfound in the casino is specifically mentioned in thecontract between the Gaming Union and the Gol-den Gate; the slot machine mechanics are not. TheGaming Union's contention that "all casino em-ployees" covers the slot machine mechanics iswithout merit, in view of the fact that the includedjobs are all mentioned separately. The contractspecifies the wages of the other classifications; theAs corrected on the recordzThis Union agreed with Petitioner as to the units and intervened onlyto protect its interest in certain nonumt employees,the change girls andbooth cashiers at both places3Petitioner originally asked for a unit of coin machine mechanics but, atthe hearing, changed to a unit of slot machine mechanics168 NLRB No. 23' It was stipulated that testimony about the wages, working conditions,mechanical skill required, and other points regarding the Fremont Hotelmechanics was applicable to the Golden Gate slot machine mechanics5There is no contract involved at the Fremont Hotel6Except the change girls and cashiers, which the Gaming Union doesnot contend are covered by the contract336-845 0 - 70 - 9 116DECISIONSOF NATIONALLABOR RELATIONS BOARDslotmachine mechanics' wages are not included.There is no showing that the slot machinemechanics ever participated in union activities, paiddues, or were represented by the Union in bargain-ing for wages and benefits.There is no mention of slot machine mechanics inthe unit found appropriate by the Regional Directorin his Decision and Direction of Election at theGolden Gate issued on November 19, 1965.' Whenthe slot machine mechanics attempted to vote inthat election, according to Martin Mohar, a slotmachine mechanic at the Golden Gate, the Boardagent informed them that their names were not in-cluded on the list of eligible employees, and theywere not allowed to vote. We find it significant thatthe Gaming Union participated in the election, andthe record reveals no attempt to allow the slotmachine mechanics to vote by the union that was al-legedly seeking to represent them. On these facts,the Gaming Union has not made a clear showingthat the slot machine mechanics were included inthe unit or that the contract is a valid bar to an elec-tion.The Petitioner contends that the slot machinemechanics have the separate interests and crafts-men's skills to make an appropriate craft unit. TheEmployers and the Gaming Union contend that theslotmachine mechanics are not skilled craftsmenand that their community of interest with other em-ployees is such that a casinowide unit is the only ap-propriate one.There are large numbers of slot machines at eachof the two hotels involved here-and the care ofthese highly complicated machines is the responsi-bilityof the slot machine mechanics. The slotmachine mechanics, although under the general su-pervision of the casino bosses, have their own su-pervisors, who hire and fire and are the sole judgesin deciding whether employees should get raises inpay. James Runkle, the Employer's witness and aslotmachine mechanic supervisor, testified that hepreferredthatcandidatesforslotmachinemechanics' jobs have at least 10 to 12 years of ex-perience in mechanical fields, and that he preferredaman with both a mechanical and electricalbackground. He also stated that it took, on theaverage, 4 years to develop a good slot machinemechanic, and that there were only a handful ofmen who developed well enough to be consideredas top men in the field. During this 4-year period,the trainee is under the close supervision of an ex-perienced mechanic; wages during this period arequite low, compared with those of a fully qualifiedmechanic.The slot machine mechanics use the basementshop to do extensive repairs on the slot machines,involvingdisassembly and reassembly of the'Case 3I-RC-104" 151 NLRB 579°Case 31-RC-531,issuedMay25, 1967 (not published in NLRBmachines, and in some cases even fabricating newparts for them. While the record is unclear as towhether all of the slot machine mechanics at theFremont, at one time or another, worked in theshop to perform the above-mentioned tasks, War-ren Smith, a long-time mechanic at the Fremont,gave uncontradicted testimony that each mechanicis required to know how to operate such equipmentas drill presses, grinders, and welding machines. Healso testified that each mechanic is required to beable to test the electrical system of the slotmachines, which requires the use of voltage meters,amp meters, ohm meters, short testers, and otherspecial electrical test equipment made specificallyfor testing the particular type and brand of machine(Bally test equipment). Each mechanic is alsorequired to be able to work from diagrams andsketches in manufacturers' manuals used in repair-ing and testing the slot machines. The slot machinefactory sends its representatives to the casinos totrain the slot machine mechanics in repair of thenew type machines, and to instruct them in newlydeveloped tests in diagnosing problems with themachines. William Collins, a slot machine mechanicwho worked on the floor and in the shop at theGolden Gate, gave undenied testimony that he wasrequired to know how to dissemble and reassemblethe machines.While the record shows that the slot machinemechanics do have some community of interestwith the other employees of the casino, there areseveral important differences: The mechanics havetheirown special uniform with "slot machinemechanic" written on the back, they are the onlyones who work on the slot machines, and they donot relieve or interchange jobs with any of the otheremployees. The slot machine mechanics are alsothe highest paid employees in the casino, which isa further indication of their skill and the value of thework they perform. From these facts, we find thatthe slot machine mechanics are skilled craftsmenand form an appropriate unit.The Employers citeEl Dorado Inc.,8andM & RInvestment Co. d/b/a Dunes Hotel,9but we findthese cases are inapposite. InEl Dorado Inc.,theuniondidnot seek a separate slot machinemechanics unit. InM & R Investment Co.,unlikehere, two intervening unions sought a unit explicitlyincluding slot machine mechanics, so that the Re-gional Director's decision not to grant petitioner'sunit excluding slot mechanics resulted in a unitspecification including "all gaming casino em-ployees at the Employer's Las Vegas, Nevada,establishment, including dealers, shills, and slotmachine mechanics but excluding ...."10 We alsonote that, inM & R Investment Co.,the slotmachine mechanics sometimes relieved cashiersvolumes)10Case 3 I-RC-53I , p I1 FREMONT HOTEL, INC.117and change girls, while the record here shows nosuch dilution of separate duties and status.The Gaming Union invokes our landmark deci-sion inMallinckrodt,"and several subsequentcases as controlling precedents which require denialof the slot machine mechanics unit. These cases,however, deal with severance of employees from alarger unit; here, as we have found above, the slotmachine mechanics have not been included in anyrepresentedunit.Thus,whilewe find theMallinckrodttests useful in our determination ofthe appropriateness of the unit requested here, wewill not apply the same measure in dealing withwhether an appropriate craft unit should initially beestablished as we would in considering whetherseverance should be granted from an establishedbargaining unit.We find significant areas of similarity betweenthe instantcase and E.I.Dupont de Nemours andCompany (May Plant),12where we noted at theoutset that "there is no history of bargaining" forthe employees sought and went on to find ap-propriate a unit of electricians. As inDupont,fewif any of the employees here were qualified as slotmachine mechanics when hired. Most, again as inDupont,were trained over a period of years througha training program conducted by the Employer tofill skilled jobs: inDupont,as electricians; here, asslotmachine mechanics. InDupontwe found that,although the electricians were trained in a 3-yeartraining program by the employer rather than a for-mal State apprenticeship program, it was sufficientto enable these men to be considered craftsmen. Inthe present case, we have no specifically mentionedapprenticeship, but there is a 4-year training pro-gram under the supervision of an experiencedmechanic, work in the shop, and courses taught byfactory representatives of the slot machine manu-facturers in the care and repair of their machines.While Runkle testified that there is a strict require-ment of a sound background and ability in mechani-cal fields in order to qualify for the slot mechanictraining program, inDupontitappears the traineesbegan with no actual experience in mechanical orelectrical fields. InDupont,there were employeeswho performed the electricians' jobs from time totime, while, in the present case, the slot machinemechanics were the only employees who worked onthe slot machines.13 We likewise find a similaritybetween the present case andUnion Carbide Cor-poratiorcChemicals Division,14where a group ofplumbers, pipefitters, andwelders doing main-tenance work were determined to be a craft unit asapart from the rest of the maintenance unit. InUnion Carbide,as well as the present case, therewas no history of collective bargaining. There, allnew hires began as laborers and needed no ex-perience in any of the particular crafts, but, whenthe employee moved up into one of the craft jobs inthe maintenance unit, he was required to take ageneral course which covered basic mathematics,basic blueprint reading, basic science, and basicfreehand sketching. After this course was over andhe went into one of the special craft areas, he wasgiven constant on-the-job training. The case heldthat, since the plumbers, pipefitters, and weldersperformed tasks requiring a degree of skill thatwould place them in the craft category, they shouldhave their own separate unit.We therefore find that the following employeesconsititute units appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:All slot machine mechanics, their apprentices,and/or helpers employed at the Fremont Hotel, butexcluding all other employees, guards, professionalemployees, and supervisors as defined in the Act.All slot machine mechanics, their apprentices,and/or helpers employed at the Golden Gate Club,but excluding all other employees, guards, profes-sional employees, and supervisors as defined in theAct.[DirectionofElections1516 17omitted frompublication.]11Mallinckrodt Chemical Works,162 NLRB 38712 162 NLRB 41313Due to the similarity between the slot machine mechanics in thepresent case and the electricians in theDupont, May Plantcase discussedabove, we find in the present case, as we did there, that the slot machinemechanics are not "specialists"as were the electrical maintenance em-ployees in the earlierDupont,Savananah RiverPlantcase, 119 NLRB723 In theSavananah Rivercase,the electricians sought were closely in-tegrated with the production employees working with them on teams toaccomplish specific projects, only 5 percent were assigned to the electri-cal shops It was this close functional integration of the maintenance em-ployees(electricians included)with production employees that was theprimary basis for finding that the electricians were"specialists" ratherthan craftsmen There is even less integration with production work in theinstant case than there was in theDupont,May Plantcase14156NLRB63411We find no merit in the Gaming Union's contentions that pending or-ders in unfair labor practice cases(Cases 3I-CA-130 and 31-CA-341)not yet enforced against the Fremont Hotel should delay an election, for,as we have shown,the slot machine mechanics are not a part of the casino-wide unit involved in those cases16Election eligibility lists, containing the names and addresses of all theeligible voters,must be filed by the Employers with the Regional Directorfor Region 31 within 7 days after the date of this Decision and Directionof Elections The Regional Director shall make the lists available to allparties to the electionsNo extension of time to file these lists shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe elections whenever proper objections are filedExcelsior UnderwearInc, 156 NLRB 12361'Although we find separate units, we have included the GamingUnion on the ballots because it has shown interest in these employees Itmay withdraw however within 5 days from the date hereof,if it is not in-terested in representing these employees